Citation Nr: 1025820	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969, including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  

The Veteran and his spouse gave personal testimony before the 
Board in March 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim.  Although, the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If the 
evidence establishes that the Veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009).

The Veteran contends that he developed PTSD as a result of being 
involved in fire fights, mortar attacks, witnessing a truck 
explode, a helicopter crash and going out on a police call to 
assist with the bodies of fallen soldiers in Vietnam.  At the 
time of these incidents, the Veteran was a wheel vehicle 
repairman and his personnel records indicate that he was assigned 
to the C Battery 2nd Battalion, 11th artillery, 101st Air Cavalry 
in Vietnam.  The Veteran is a recipient of a National Defense 
Service Medal, Vietnam Campaign Medal with device, and a Vietnam 
Service Medal.  These medals do not indicate that the Veteran 
engaged in combat and, as such, VA cannot accept his stressors as 
having occurred without independent corroboration.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  

The Veteran is currently diagnosed as having PTSD as a result of 
the in-service experiences identified to VA medical personnel and 
he participates in treatment at a VA Medical Center (VAMC).  
Without independent corroboration of his claimed in-service 
stressors, however, service connection cannot be granted.

The Veteran's service personnel records confirm that he had a 
tour in Vietnam from October 1967 until October 1968.  His DD 
Form 214 reflects that his military occupational specialty (MOS) 
was as a wheel vehicle mechanic and he was with the C Battery 2nd 
Battalion, 11th Artillery, 101st Air Cavalry.  His personnel 
records also reflect that he served in two campaigns involving 
combat while in Vietnam:  Republic of Vietnam Counter Offensive 
Phase III and the Tet Counter Offensive.  There has been no 
attempt to determine, however, if the Veteran's unit was exposed 
to combat such that VA may accept that the Veteran was exposed to 
such combat situations.  As such, to ensure that VA has met its 
duty to assist the Veteran in developing the evidence in support 
of his claim pursuant to 38 U.S.C.A. § 5103(a), this case must be 
remanded to verify whether the claimed traumatic experiences 
occurred during the period of October 1967 to October 1968.  At a 
minimum, it should be determined if the C Battery 2nd Battalion, 
11th Artillery, 101st Air Cavalry, came under fire.  This may be 
deemed to be independent corroboration of the Veteran's claimed 
in-service stressors. 

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the Veteran's 
claimed in-service stressors, including 1) 
having been present for mortar fire or 
attacks for the period from October 1967 to 
October 1968 while serving in the C Battery 
2nd Battalion, 11th Artillery, 101st Air 
Cavalry, 2) having witnessed a truck explode, 
3) having witnessed a helicopter crash, 4) 
assisting in the compilation of the bodies of 
fallen soldiers in Vietnam, and 5) any other 
stressor which becomes capable of 
verification in the event the Veteran submits 
additional evidence concerning it.

Unit histories of the Veteran's unit(s) while 
located in Vietnam, which would most likely 
confirm the reported stressors of enemy 
attacks or show that personnel were assigned 
to convoy duty, should be obtained for the 
period from October 1967 to February 1968.  
Similar information should be requested for 
the C Battery 2nd Battalion, 11th Artillery, 
101st Air Cavalry, for the period from 
October 1967 to October 1968, to determine if 
a stressor can be accepted pursuant to 
Pentecost.  All responses should be 
associated with the Veteran's claims folder.

2.  If the Veteran's claimed in-service 
stressors are corroborated and/or it is shown 
that his unit(s) was exposed to enemy fire as 
described by the Veteran, review the record 
to determine if the claimed stressors are the 
same upon which the current diagnosis of PTSD 
is based.  If they are, adjudicate the claim 
based on that evidence.  If they are not, 
schedule the Veteran for a psychiatric 
examination to determine if the Veteran has 
PTSD as a result of the corroborated 
stressors.  The claims folder must be made 
available to the examiner and the examiner 
should be specifically advised what stressors 
have been corroborated.  Based upon that 
record, the examiner should render all 
appropriate diagnoses and state for each such 
diagnosis whether it is at least likely as 
not that it developed as a result of the 
Veteran's service and corroborated 
stressor(s).  All opinions rendered must be 
supported by complete rationale.

3.  After ensuring that the requested action 
is completed, re-adjudicate the claim on 
appeal.  If the benefit sought is not fully 
granted, furnish a supplemental statement of 
the case (SSOC), to include a summary of the 
evidence and applicable law, including 
Pentecost v. Principi, 16 Vet. App. 124, 
before the claims files is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

